 In the Matter of COTTON TRADE WAREHOUSES, INC.andINDEPENDENTWAREIIOUSEMEN'S UNION OF NEw ORLEANS, LOUISIANACase No. R-5703.Decided August 24, 1943Messrs. C. A. BertelandJ. A. Falcon,of New Orleans, La., for theCompany.Messrs. David Fair, MeGrady Shelton, Ben Vesha, Philip Draugh--ter,Frank Turner, Will Joiner,andMarcelinoMosquera,of NewOrleans, La., for the Independent.Mr. Howard Goddard,of New Orleans, La., for the C. I. O.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Independent Warehousemen's Unionof New Orleans, Louisiana, herein called the Independent, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Cotton Trade Warehouses, Inc., New Or-leans, Louisiana, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore J. Michael Early, Trial Examiner.Said hearing was held atNew Orleans, Louisiana, on July 15, 16, 17, and 18, 1943.The Com-pany, the Independent, and International Longshoremen's & Ware-housemen's Union, Local 207, C. I. 0., herein called the C. I. 0., ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Inthe course of the hearing, the C. I. O. submitted several oral and writ-ten motions to dismiss the petition.The Trial Examiner reserve&ruling thereon to the Board.For reasons appearing hereinafter, themotions are denied.All parties were afforded opportunity to filebriefs with the Board.52 N. L.R. B., No. 24.149 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:,FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYCotton Trade Warehouses, -Inc., is a Louisiana corporation withits office and several warehouses in New Orleans, Louisiana.TheCompany is engaged principally in receiving, weighing, sampling,compressing, storing, and delivering cotton and, in addition, it storesgeneral merchandise and property of the Federal Government.TheCompany's warehouses have a storage capacity of 100,000 bales of highdensity, compressed cotton.During 1942, the Company received110,000 bales of cotton for storage, of which approximately 33 percentwas received from points outside Louisiana.During the same year,80 percent of the cotton delivered was shipped from the warehouses topoints outside Louisiana.There is no contest as to the jurisdiction of the Board, and we findthe Company to be engaged in' commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDIndependent Warehousemen's Union of New Orleans, Louisiana, isan unaffiliated labor organization admitting to membership employeesof the Company.,'International Longshoremen's & Warehousemen's Union, Local 207,C. I. 0., is a labor organization affiliated with the Congress of -Indus-trial Organizations, admitting to membership employees of the Com-pany.III.THE QUESTION CONCERNING REPRESENTATIONSubsequent to a prior representation proceeding and election involv-ing the Company, the C. I. 0., and an A. F. of L. union,2 the Boardcertified the C. I. O. as exclusive bargaining representative of theCompany's warehouse employees.3Following the certification, theC. I. O. entered into two consecutive collective bargaining contractswith the Company, the latter of which expired by its terms on March31, 1943.On that date, the Company and the C. I. O. were in the.process of negotiating a new contract and, by agreement, extended theterms and conditions of the old contract through April 30, 1943.There is much disputed evidence concerning the approval of a newcontract by the C. I. O. membership but, since all parties agree that3See discussion in Section III, following.Matter of Cotton Trade Warehouses,Inc., et at ,11 N. L. R. B. 1014=Matter of Cotton Trade Warehouses,Inc., et al.,12 N. L.It.B. 462. COTTON TRADE WAREHOUSES, INC.151no collective bargaining contract is presently in effect covering theCompany's employees, and thus there is no contractual bar to thisproceeding, and we need not resolve this. conflict.There is evidence in the record indicating disaffection in the ranksof the C. I. O. antedating by several months the expiration of thelatter contract.A number of employees discontinued payment ofdues and, although the contract then in effect contained maintenanceof membership provisions, the C. I. O. has made no recent request ofthe Company to discharge those employees who are no longer itsmembers.This disaffection appears to have been aggravated by thefailure of the C. I. O. to negotiate a new contract.On June 9, 1943,following a preliminary discussion and decision, a group of employeescirculated a petition which was signed by a substantial number of theCompany's employees.The petition contains the following reci-tation :We, the undersigned employees of the Cotton Trade Ware-houses, Inc., of New Orleans, Louisiana, do hereby certify thatwe resign our membership in the International Longshoremen's& Warehousemen's Union, Local 207, of New Orleans, Louisiana,effective immediately and do hereby make application for andaccept membership in the Independent Warehousemen's Unionof New Orleans, Louisiana, and designate as our collective bar-gaining agency the Independent Warehousemen's Union of NewOrleans, Louisiana, as our bargaining agent to represent us innegotiations with the Cotton Trade Warehouses, Inc. with respectto the terms of a labor agreement covering hours, wages, andother conditions of employment.Officers of the Independent were selected, apparently without a formalelection, and a request for recognition as exclusive collective bargain-ing representative of the employees was submitted to the Company.The Company refused to accord recognition unless and until the In-dependent is certified by the Board.Thereupon, on June 15, 1943,the Independent filed its petition herein.The C. I. O. contends that its certification by the Board, referredto above, is a bar to this proceeding.While it is the practice of theBoard not to entertain a petition filed within 1 year after certifica-tion of representatives,4 manifestly the case before us presents nosuch situation.Since the certification relied upon was issued morethan 4 years prior to the filing of the petition herein, we find no meritin the contention of the C. I. O.In its brief and at the hearing, the C. I. O. argued that the Inde-pendent is not a labor organization within the meaning of the Act.9SeeMatter ofMona,ch Aluminum Mfg.Co, 41 N.L. R. B. 1. 152DEC3 IONS OF NATIONAL LABOR RELATIONS BOARDIt is undoubtedly true that the Independent lacks many of the indiciagenerally associated with such organizations.We recognize that theIndependent collects no dues; has no permanent, elected officers; hasscheduled no regular meetings; and has no constitution.Neverthe-less, the deficiencies of the Independent in these respects do not renderitspetition ineffectual.Section 2 (5) of the Act defines a labororganization as: " . . . any organization of any kind, or any agency oremployee representation committee or plan in which employees par-ticipate and which exists, for the purpose, in whole or in part, ofdealing with employers concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work." Sincethe Independent appears to be an organization created by the collec-tive action of the employees of the Company, and since its avowedpurpose is to deal with the Company with respect to hours, wages,and other conditions of employment, we find the Independent to bea labor organization, within the meaning of the Act.The C. I. O. further asserts that since 1939 it has dealt with theCompany and its competitors in New Orleans, jointly, in respect tocollective bargaining agreements, but that recently the Company haswrongfully refused to participate in such joint negotiations.Thecertification issued by the Board in the prior case did not require theCompany to associate with other employers in bargaining with theC. I. O. and consequently the assertion of the C. I. O. gives rise to nosubstantial or material issue. 'The assertions of the C. I. O. that the Company has assisted theformation of the Independent and fostered its activities are not ger-mane to this proceeding under the Notice of Hearing herein, and inconsequence we make no finding in respect thereto.Statements of the Trial Examiner, made on the record, indicatethat the Independent and the C. I. O. each represents a substantialnumber of employees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.0The Trial Examinerstated thatthe Independent submitted a petition by which the sig-natories applied for membership in the Independent, 'towhichwas appended 53 signatures.Forty-five of thesignatures,thereon, appeared to be original and genuine and 8 wereallegedlywritten bydirection of the persons namedFour signatures were undated andthe remainderwere dated June 9, 1943.Forty-four of the signatures thereon were namesappearingon the Company's pay rollof July 10, 1943.Said pay roll contains the names of55 employees in the appropriate unit.The TttalExaminerfurther stated that the CI0 submitted 66 membership cards datedApt ii 8,1943, and bearingapparentlygenuine original signatures.Forty-three cards borenames appearing on the Company's pay roll of July 10, 1943. COTTON TRADE WAREHOUSES, INC.153IV. THE APPROPRIATE UNITThe parties are in substantial agreement that the unit previouslycovered by the C. I. O. contract is appropriate.The only disputeconcerns certain so-called "key men" whom the C. I. O. alone wouldexclude."Key men" is an informal designation given by the C. I. O. tothose employees who, by virtue of long experience, have attained acertain facility in the performance of their work and whom theCompany rewards through higher wages.No such classification ap-pears on the Company's pay roll records and the employees so desig-nated were covered by the C. I. O. contract.The C. I. O. asserts that"key men," and particularly David Fair, McGrady Shelton, WillisJoiner, and Marcelino Masquera, are gang captains or pushers andexercise supervisory authority over the men working with them.TheCompany and the Independent deny this assertion and it finds nosupport in the record.We find that "key men" possess no supervisoryauthority and shall include all such employees in the unit.In accordance with the foregoing and the agreement of the parties,we find that all employees of the Company at New Orleans, Louisiana,including the so-called "key men," but excluding the superintendent,the assistant superintendent, foremen, engineers and firemen, watch-men, messenger-truck driver, temporary construction and maintenanceemployees, office employees, clerical employees, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection, herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is hereby 154DEMSIONSOF NATIONAL LABORRELATIONS BOARDDIRECTED that, as part of the investigation, to ascertain representa-tives for the purposes of collective bargaining with Cotton Trade Ware-houses, Inc., New Orleans, Louisiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director, for the Fifteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate'of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the 'armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause,to determine whether they desire to be represented by IndependentWarehousemen's Union of New Orleans, Louisiana, or by Interna-tional Longshoremen's & Warehousemen's Union, Local 207, C. I. 0.,for the purposes of collective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.